METHOD FOR JOINING BY BONDING OF PARTS, IN PARTICULAR COMPOSITE PARTS HAVING FIBROUS REINFORCEMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I and Species A in the reply filed on November 16, 2021, is acknowledged.  The traversal is on the ground(s) that the examiner has not provided a basis or explanation of the reasoning used to determine lack of unity, that the claimed inventions are related in defining a product and a process for making that product, and that the species claims are related in depending from independent claim 11 and thereby sharing the special technical feature thereof.  This is not found persuasive because the examiner has in fact explained the reasons for the restriction requirement in the Office action issued September 17, 2021, namely that the technical feature shared by Groups I and II is not a special technical feature as it does not make a contribution over the prior art in view of Weiland et al. (US 2017/0028698) (as explained further in the rejections below), and that Species A and B recite mutually exclusive features (i.e., in terms of the physical form and manner in which the thermosetting resin is introduced) that preclude unity of invention.  The mere fact that the species share features of a common genus does not in itself make restriction improper: if this were the case, then there would be no provision for species restrictions 
The requirement is still deemed proper and is therefore made FINAL.  Claims 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, and claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 16, 2021.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiland et al. (US 2017/0028698).
Regarding claim 11, Weiland et al. teach a method for joining two parts (Abstract), referred to as first and second parts, the first part 1 being made of a composite material with fibrous reinforcement embedded in a thermosetting matrix (Fig. 5; [0034-0035, 0065]), comprising the steps of: providing the first part 1, comprising an amorphous thermoplastic film 3’ over all or part of an outer surface of the first part 1 (Fig. 5; [0036-0037, 0065]), positioning the first part 1 and the second part 1” such that 
Regarding claim 12, the step of introducing the thermosetting resin 2 comprises an insertion, between the amorphous thermoplastic film 3’ and the second part 1”, of an adhesive film comprising a thermosetting resin (Fig. 5; [0036, 0065-0066]).
Regarding claim 15, the amorphous thermoplastic film 3’ may be, for instance, a polyetherimide film, a polyethersulfone film, or a polysulfone film ([0036]; clm. 8).
Regarding claim 17, the amorphous thermoplastic film 3’ is a first amorphous thermoplastic film and the second part 1” is a part comprising a second amorphous thermoplastic film 3” over all or part of an outer surface of the second part 1” (Fig. 5; [0065]), and in which the first and second parts 1, 1” are positioned such that the first and second amorphous thermoplastic films 3’, 3” are placed facing one another, and the thermosetting resin 2 is introduced between the first and second amorphous thermoplastic films 3’, 3” (Fig. 5; [0065-0066]).

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland et al. as applied to claims 11-12, 15, and 17 above, and further in view of Van Tooren et al. (US 2017/0044337).
Regarding claim 16, Weiland et al. do not specifically teach the composition of the thermosetting resin 2.  However, Van Tooren et al. also teach joining thermoset 15 and thermoplastic 12 components via an intermediate binding layer 18, and teach that a binding layer comprising an epoxy resin is particularly effective in tightly bonding the components together (Abstract; Fig. 3; [0008, 0059, 0076]), such that it would have been obvious to one of ordinary skill in the art to likewise select an epoxy resin for the thermosetting resin 2 of Weiland et al. in order to produce a strongly bonded joint.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland et al.
Regarding claim 19, Weiland et al. teach a method for assembling a sandwich panel (aircraft flap 302) comprising a core material 301 between two skins (upper and lower skins of aircraft flap 302), referred to as first and second skins (Fig. 13; [0075]), said method comprising the steps of: joining the first skin and the core material 301 by providing an amorphous thermoplastic film 3 over all or part of an outer surface of the core material 301, positioning the core material 301 and the first skin such that the amorphous thermoplastic film 3 is placed facing the first skin, and at least partially polymerizing a thermosetting resin of the first skin (Fig. 13; [0075]); and joining the second skin and the core material 301 by providing an amorphous thermoplastic film 3 over all or part of an outer surface of the core material 301, positioning the core material 301 and the second skin such that the amorphous thermoplastic film 3 is placed facing the first second, and at least partially polymerizing a thermosetting resin of the second skin (Fig. 13; [0075]).
Weiland et al. teach implicitly that each skin of the aircraft flap 302 contains a thermosetting matrix, in teaching that these skins are cured to bond them to the core material 301 [0075].  Furthermore, in the immediately preceding example also drawn to joining an aircraft skin 202 to a stiffener 201 (analogous to the core material 301), Weiland et al. explicitly describe the aircraft skin 202 as a second-type thermoset component, which in their definition includes composite materials with fibrous reinforcement embedded in a thermosetting matrix (Fig. 9-12; [0026, 0028, 0033, 0070]).  Thus, it would have been obvious to one of ordinary skill in the art to likewise configure the skins of the aircraft flap 302 to be made of a composite material with fibrous reinforcement embedded in a thermosetting matrix, in light of the teaching of Weiland et al. that this is an effective composition for an aircraft skin, and to provide the skin with mechanical reinforcement against deformation.
Weiland et al. do not specifically teach providing an amorphous thermoplastic film over all or part of an outer surface of the first and second skins of the aircraft flap 302, in addition to or instead of providing such a film on the core material 301.  However, Weiland et al. teach that such methods in general may comprise either providing a single amorphous thermoplastic film on a surface of one of the two parts to be joined, or else providing two amorphous thermoplastic films, i.e., one for each of the two parts to be joined.  Weiland et al. that the amorphous thermoplastic film(s) form(s) an interpenetrating network between the film and the surface of its corresponding part, thereby producing strong attachment between the parts (Fig. 1-6; [0063-0066]).  Thus, it would have been obvious to one of ordinary skill in the art to provide an amorphous thermoplastic film over all or part of an outer surface of each skin of Weiland et al., in addition to or instead of on the core material 301, in order to produce an interpenetrating network with the material of the skins and thereby ensure a strong bond.
Weiland et al. do not specifically teach introducing a thermosetting resin between the amorphous thermoplastic film and the core material 301, and at least partially polymerizing said thermosetting resin.  However, Weiland et al. teach in general that introducing a thermosetting resin 2 between two thermoplastic-film-coated parts 1, 1” and then at least partially polymerizing the thermosetting resin 2 can promote bonding therebetween by forming interpenetrating networks between the thermosetting resin 2 and each of the parts 1, 1”.  Thus, it would have been obvious to one of ordinary skill in the art to introduce a thermosetting resin between the core material 301 and an amorphous thermoplastic film on each skin of Weiland et al. and to at least partially polymerize the thermosetting resin, in order to form a strong joint by the method of claim 11.






Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Paton et al. (US 2007/0222103) and Jacaruso et al. (US 5,304,269) teach methods of making thermosetting-thermoplastic composites considered relevant to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745